Exhibit 10.1

 

SETTLEMENT AGREEMENT

 

This Settlement Agreement (“Settlement Agreement”) is executed by and between
Plaintiff Madwell LLC of 243 Boerum Street, Brooklyn, NY 11206 (“Plaintiff”), on
the one hand, and on the other hand Defendants Long Island Brand Beverages LLC
(“LIBB”), Philip Thomas of 16 Ash Street, Garden City, New York (“Mr. Thomas”)
and Paul Vassilakos of 180 Madison Avenue Suite 1702 New York, NY (“Mr.
Vassilakos,” and collectively with LIBB and Mr. Thomas, “Defendants”). Plaintiff
and Defendants are collectively hereinafter referred to as the “Parties.”

 

RECITALS

 

A. WHEREAS, in 2013 and 2014, Plaintiff provided advertising, marketing and
design services to LIBB and incurred expenses on behalf of LIBB for the purchase
of advertising space (the “Advertising Campaign”); and

 

B. WHEREAS, Plaintiff alleges that it invoiced LIBB for a total of $676,112.15
for services rendered and expenses incurred in the course of the Advertising
Campaign (the “Campaign Fees”); and

 

C. WHEREAS, LIBB has paid Plaintiff $278,114.15 of the Campaign Fees; and

 

D. WHEREAS, certain disputes arose between Plaintiff and LIBB with respect to
the Advertising Campaign and amounts owed to Plaintiff by LIBB in connection
therewith; and

 

E. WHEREAS, Plaintiff initiated a lawsuit against Defendants in the New York
Supreme Court for the County of Kings, bearing Index Number 509081/2015 (the
“Lawsuit”), to, among other things, recover the alleged unpaid portion of the
Campaign Fees, plus interest; and

 

F. WHEREAS, Plaintiff alleges that it is owed $397,998, together with at least
$80,000 of contractual interest accrued on the aforesaid unpaid sum; and

 



 Page 1 of 12 

 



 

G. WHEREAS, the Parties wish to compromise and settle all of the outstanding
controversies between and among them related to the Lawsuit and Advertising
Campaign, with prejudice and without costs, and enter into a mutual release, all
on the terms set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which is hereby admitted and acknowledged, the Parties hereto agree
as follows:

 

AGREEMENT

 

1. Incorporation of Recitals. The above Recitals are incorporated herein by
reference, and form a part of this Settlement Agreement.

 

2. Settlement Payment. LIBB will pay Plaintiff the total Settlement Amount of
$440,000 (the “Settlement Amount”) in accordance with the following schedule:

 

a) Initial Payment: On the same day as the execution of this Agreement by
Plaintiff and LIBB (the “Execution Date”), LIBB will pay Plaintiff a lump sum of
$50,000 by executing a wire transfer of $50,000 to from LIBB's attorney's trust
account to Plaintiffs bank account.

 

b) Second Payment: No later than one month after the Execution Date, LIBB will
pay $100,000 to Plaintiff in one lump sum by sending a check for $100,000 to
Plaintiff by overnight delivery via FedEx or UPS. By way of example, if the
Execution Date is July 30, 2015, then this check must be sent no later than
August 30, 2015.

 

c) Third Payment: No later than two months after the Execution Date, LIBB will
pay $50,000 to Plaintiff in one lump sum by sending a check for $50,000 to
Plaintiff by overnight delivery via FedEx or UPS. By way of example, if the
Execution Date is July 30, 2015, then this check must be sent no later than
September 30, 2015.

 



 Page 2 of 12 

 



 

d) Fourth Payment: No later than three months after the Execution Date, LIBB
will pay $80,000 to Plaintiff in one lump sum by sending a check for $80,000 to
Plaintiff by overnight delivery via FedEx or UPS. By way of example, if the
Execution Date is July 30, 2015, then this check must be sent no later than
October 30, 2015.

 

e) Fifth Payment: No later than four months after the Execution Date, LIBB will
pay $80,000 to Plaintiff in one lump sum by sending a check for $80,000 to
Plaintiff by overnight delivery via FedEx or UPS. By way of example, if the
Execution Date is July 30, 2015, then this check must be sent no later than
November 30, 2015.

 

f) Sixth Payment: No later than five months after the Execution Date, LIBB will
pay $80,000 to Plaintiff in one lump sum by sending a check for $80,000 to
Plaintiff by overnight delivery via FedEx or UPS. By way of example, if the
Execution Date is July 30, 2015, then this check must be sent no later than
December 30, 2015.

 

3. Effective Date: This Settlement Agreement shall become effective on the day
that the funds clear from the check for the Initial Payment to Plaintiff’s bank
account.

 

4. Affidavit of Confession of Judgment

 

a) Simultaneously with execution of this Settlement Agreement, Mr. Thomas shall
execute on behalf of LIBB and have notarized the Affidavit for Confession of
Judgment attached hereto as Exhibit A (the “Affidavit”). The original Affidavit
shall immediately be delivered to Plaintiff’s counsel’s office: Law Office of
Matthew C. Heerde, 222 Broadway 19th Floor, New York, NY 10038

 

b) The Affidavit shall be held by Plaintiff’s attorneys under the following
conditions: (A) upon full payment of the Settlement Amount, the Affidavit shall
be destroyed; or (B) upon Default as provided below, such original may be filed
with the Court and enforced.

 



 Page 3 of 12 

 



 

5. Default.

  

a) If LIBB fails to timely make any payment required by Section 2 above, LIBB
may cure such failure by remitting such payment in full within fifteen (15)
calendar days from the sending of notice of nonpayment to LIBB as designated
hereunder. In the event that LIBB fails to timely cure their failure to pay by 5
p.m. New York time on the fifteenth such calendar day following the sending of
such notice, LIBB will at that time be deemed to be in “Default”.

 

b) In the event of Default, all unpaid portions of the Settlement Amount plus
stipulated interest of $50,000 (the “Unpaid Balance”), shall become immediately
due, owing, and payable to Plaintiff, and Plaintiff shall be entitled to file
for entry of judgment for the Unpaid Balance against LIBB in the Supreme Court
of the State of New York, County of Nassau, without further notice, and shall
have execution therefor, pursuant to the Affidavit and in accordance with this
Agreement.

 

c) The Parties agree that the $50,000 stipulated interest described in Section
5(b) above is a fair and reasonable assessment of Plaintiff’s damages in the
event that LIBB breaches its obligations under Section 2.;

 

d) Upon LIBB’s Default, LIBB shall be liable for Plaintiff’s reasonable costs
and attorney fees incurred in enforcing the judgment described in the Affidavit.

 

6. Dismissal of Action. Upon the clearing of funds from the check for the
Initial Payment, Plaintiff and Defendants, through their attorneys, shall
execute a Stipulation of Discontinuance with Prejudice (attached hereto as
Exhibit B), which Plaintiff shall promptly then file with the Court.

 

 

 Page 4 of 12 

 



 

 

7. Other Covenants and Consideration

 

a)By Plaintiff. Plaintiff, on behalf of itself and on behalf of its successors
and assigns, hereby covenants and agrees that it:

 

(i) shall not take any action, including without limitation the making of
disparaging statements (oral or in writing) concerning any Defendant(s), that is
reasonably likely to injure, impair or damage the relationships between any
Defendant and any lessor, lessee, vendor, supplier, customer, distributor,
franchisee, franchisor, employer, employee, consultant, state or municipal
governing body or agency, or other business associate of or person or entity
having any relationship with such Defendant, as such relationship relates to
such Defendant’s employment or conduct of business, except that nothing in this
subsection 7(a)(i) shall prohibit Plaintiff from testifying or providing
information in response to a lawful subpoena or in the course of any court
action.

 

b)By Defendants. Defendants, on behalf of themselves and on behalf of their
successors and assigns, hereby covenant and agree that they:

 

(i) shall not take any action, including without limitation the making of
disparaging statements (oral or in writing) concerning Plaintiff, that is
reasonably likely to injure, impair or damage the relationships between
Plaintiff and any lessor, lessee, vendor, supplier, customer, distributor,
franchisee, franchisor, employer, employee, consultant, state or municipal
governing body or agency, or other business associate of or person or entity
having any relationship with Plaintiff, as such relationship relates to
Plaintiff’s employment or conduct of business, , except that nothing in this
subsection 7(b)(i) shall prohibit Defendants from testifying or providing
information in response to a lawful subpoena or in the course of any court
action.

 



 Page 5 of 12 

 



 

8. Mutual General Releases by Parties.

 

a) Defendants’ Release. Defendants, on their own behalf and on behalf of their
agents, partners, shareholders, predecessors, attorneys, creditors, heirs,
executors, trustees, administrators, assigns, successors-in-interest of any
kind, and all of their respective past and present officers and directors
(collectively, the “Defendant Releasing Parties”), do hereby release, remise,
relieve and forever discharge and shall hold harmless and indemnify (if any
other person or entity files a claim by, on behalf of, or through any Defendant
Releasing Party), Plaintiff, and each and all of Plaintiff’s affiliates,
partners, associates, employees, former employees, independent contractors,
former independent contractors, attorneys, agents, successors, assigns, personal
representatives, predecessors, related organizations, heirs, executors,
trustees, and administrators (collectively, the “Plaintiff Released Parties”) of
and from any and all costs (including costs of suit, attorney’s fees and
expenses), expenses, monies due or owing, suits, debts, obligations, claims,
damages, demands, liabilities, actions and causes of action of every kind and
character, known by the Defendant Releasing Parties as of the effective date
hereof, whether contingent or absolute, which any Defendant Releasing Party has
had or now has against any of the Plaintiff Released Parties, accruing by reason
of any cause, matter or thing whatsoever from the beginning of time to the
effective date hereof, including but not limited to any matter, cause or thing
arising out of or related to the Lawsuit..

 

b) Plaintiff’s Release. Plaintiff, on its own behalf and on behalf of its
agents, partners, shareholders, predecessors, attorneys, creditors, heirs,
executors, trustees, administrators, assigns, successors-in-interest of any
kind, and all of their respective past and present officers and directors
(collectively, the “Plaintiff Releasing Parties”), hereby release, remise,
relieve and forever discharge and shall hold harmless and indemnify (if any
other person or entity files a claim by, on behalf of, or through any Plaintiff
Releasing Party), Defendants, and each and all of Defendants’ affiliates,
employees, former employees, independent contractors, former independent
contractors, attorneys, agents, successors, assigns, personal representatives,
predecessors, related organizations, heirs, executors, trustees, and
administrators (collectively, the “Defendant Released Parties”) of and from any
and all costs (including costs of suit, attorney’s fees and expenses), expenses,
monies due or owing, suits, debts, obligations, claims, damages, demands,
liabilities, actions and causes of action of every kind and character, known by
the Plaintiff Releasing Parties as of the effective date hereof, whether
contingent or absolute, which any Plaintiff Releasing Party has had or now has
against any of the Defendant Released Parties, accruing by reason of any cause,
matter or thing whatsoever from the beginning of time to the effective date
hereof, including but not limited to any matter, cause or thing arising out of
or related to the Lawsuit.

 



 Page 6 of 12 

 



 

c) Miscellaneous Provisions Related to the Releases.

 

(i) It is the specific intent and purpose of this instrument to be a full, final
and complete, remise, release, discharge, compromise, settlement, accord and
satisfaction of any and all claims or causes of action of every kind and
character asserted or that could have been asserted by or among the Parties in
connection with the Action.

 

(ii) Each of the Parties acknowledges that he/she/it may hereafter discover
facts different from, or in addition to, those which he/she/it now believes to
be true with respect to any and all of the liabilities, claims, causes of
action, damages, costs or demands herein released. The Parties hereby waive any
rights, claims, or causes of action that might arise as a result of such
different or additional claims or facts as they exist as of the execution date
of Agreement, under any theory, statute, or cause of action. The Parties
acknowledge that they understand the significance and consequence of such
release and such waiver of any claims.

 



 Page 7 of 12 

 



 

(iii) Each of the Parties acknowledges that he/she/it is fully informed and
aware of his/her/its rights to receive independent legal advice regarding the
advisability of entering into this release and has received independent legal
advice from his/her/its attorney with regard to the advisability of executing
this release. Each of the Parties further acknowledges that he/she/it has made
an investigation of the facts pertaining to this release as he/she/it has deemed
necessary, and, further, acknowledges that he/she/it has not relied upon any
statement or representation of any of the other Parties.

 

(iv) Each of the Parties acknowledges and agrees that in executing this
Agreement and the other documents delivered under this Agreement, he/she/it does
not rely and has not relied upon any representation, warranty or statement made
by any other Party or any of its agents, representatives or attorneys with
regard to the subject matter, basis or effect of this Agreement and any of the
other documents delivered under this Agreement or otherwise.

 

(v) Notwithstanding anything in this Agreement to the contrary, no Party is
released from such Party’s covenants, obligations, representations, warranties
and agreements to the extent set forth in this Agreement.

 

9. Bankruptcy. LIBB represents that it has no intention of filing any form of
Bankruptcy Petition with any court. In the unlikely event that any such petition
is filed prior to the effective and complete payment of the entire Settlement
Amount, LIBB agrees that Plaintiff may dispute any alleged dischargability of
the remaining settlement payments due.

 

10. Waiver. No provision hereof may be waived unless in writing and signed by
the Party whose rights are thereby waived. Waiver of any one provision herein
shall not be deemed to be a waiver of any other provision herein (whether
similar or not), nor shall such waiver constitute a continuing waiver unless
otherwise expressly so provided

 



 Page 8 of 12 

 



 

11. Successors, Assigns, Transferees. This Settlement Agreement shall be binding
upon and inure to the benefit of, all Parties and, as applicable, each Party’s
officers, directors, shareholders, affiliates, parent companies, subsidiaries,
related entities, employees, representatives, legal representatives, acquirers,
partners, principals, attorneys, agents, predecessors, heirs, successors,
assignees, and transferees of the Parties.

 

12. Review and Investigation. Defendants acknowledge and agree that they have
carefully read and reviewed this Settlement Agreement and its Exhibits and
understand them fully, and Defendants specifically do not rely upon any
statement, representation, legal opinion, accounting opinion or promise of
Plaintiff or any person representing such other Party, in executing this
Settlement Agreement or in making the settlement provided for herein, except as
expressly stated in this Settlement Agreement. Each party has made such an
investigation of the law and facts pertaining to this Settlement Agreement and
of all matters pertaining thereto as it deems necessary. This Settlement
Agreement has been carefully read by, and the contents hereof are known and
understood by the Parties, and it is signed freely by each party executing this
Settlement Agreement.

 

13. Non-Admission of Liability.   Neither this Agreement nor anything contained
herein shall constitute or is to be construed as an admission by any of the
Parties as evidence of any liability, wrongdoing or unlawful conduct.

 

14. Availability of Counsel. The Parties each acknowledge and agree that they
have had a reasonable opportunity to consult with legal counsel before executing
this Agreement.

 



 Page 9 of 12 

 



 

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of New York, without giving effect to any choice of law
or conflict of law provision or rule that would cause the application of the
laws of any jurisdictions other than the State of New York.

 

16. Venue. Any dispute regarding the interpretation or obligations under this
Settlement Agreement shall be adjudicated in the Supreme Court of New York,
Kings County. All Parties hereby agree and consent that they are subject to the
Jurisdiction of New York Courts for the purpose of any dispute regarding this
Settlement Agreement.

 

17. Attorneys Fees. In the event of any court action to enforce this Settlement
Agreement or regarding the interpretation of this Settlement Agreement, the
prevailing party in such action shall be entitled to recover its reasonable
costs and attorneys fees.

 

18. Entire Agreement. This Agreement constitutes a single integrated written
agreement expressing the entire agreement and understanding between the Parties
concerning the subject matter hereof and supersedes and replaces all prior
negotiations or proposed agreements, whether written or oral. All prior and
contemporaneous negotiations and agreements are deemed incorporated and merged
into this Agreement and are deemed to have been abandoned if not so
incorporated. No modification or amendment of this Agreement or any waiver of
any right granted hereunder shall be of any force or effect unless reduced to
writing and signed by the Party claimed to be bound thereby. This Agreement is
intended to be, and is, final and binding upon the Parties hereto according to
the terms hereof regardless of any claims of mistake of fact or law.

 

 

 Page 10 of 12 

 



 

 

19. Notices. All notices permitted under this Agreement shall be sent:

 

For LIBB: Long Island Brand Beverages   Attn: Phil Thomas   116 Charlotte Avenue
  Hicksville, NY 11801         With Copies to: Eric Sharp, Esq.   Via email:
esharp@galganolaw.com         For Plaintiff: Madwell LLC   Attn: David Eisenman
  243 Boerum Street   Brooklyn, New York 11206     With Copies to: Matthew C.
Heerde, Esq.   Via email: mheerde@heerdelaw.com

  

or such other addresses which the Parties may designate in writing from time to
time.

 

20. Authority to Execute. Each party hereto hereby represents and warrants to
the other party that (a) the person signing on its behalf below has the capacity
and authority to execute and deliver this Settlement Agreement, and (b) no
consent or approval of any other person or entity is required to authorize it to
enter into this Settlement Agreement and to perform its obligations hereunder.

 

21. Counterparts. This Agreement may be signed in counterpart copies, each of
which shall constitute an original, with the same force and effect as if each of
the Parties hereto has signed a single instrument.

 



 Page 11 of 12 

 

 

 

22. Facsimile and Electronic Signatures. Facsimile or electronic copies of
signatures of the Parties hereto shall have the same force and effect as
original ink signatures.

 

23. Costs. Except for the payments referenced herein, each Party shall bear its
own attorneys' fees and costs, and shall not seek to recover such fees and costs
from any other Party.

 

IN WITNESS THEREOF, the undersigned Parties have executed this Agreement.

 

 

/s/ Philip Thomas  July 31, 2015   Long Island Brand Beverages LLC  Date   By:
Philip Thomas, Managing Member                    /s/ David Eisenman  July 30,
2015   Madwell LLC  Date   By: David Eisenman, CEO             /s/ Philip
Thomas  July 31, 2015   Philip Thomas, Individually  Date          /s/ Paul
Vassilakos  July 31, 2015   Paul Vassilakos, Individually  Date  

 

 



 Page 12 of 12 

 

 

